SOMEBYILLE, J.
— This bill is filed for the purpose of vacating and setting aside a final decree of the Chancery Court of Lee county, and a sale of land made under it, on the •alleged ground of fraud. That a court of equity possesses jurisdiction to relieve against fraud in judicial proceedings, is everywhere a universally recognized principle. The judgment or decree against which relief is invoked, however, must have been procured by fraud, either in its original rendition, or by a subsequent fraudulent alteration; and this fraud must, in a sense, be shown to be actual and positive. When this is clearly established by satisfactory proof, it is honorable to our system of equity jurisprudence, that such infection of *548fraud is made to- vitiate every transaction, and the solemn judgments of courts are no exception to the salutary rule. Freeman on Judgments, §§ 489-490; Munn v. Worrell, 16 Barb. 221; Ogden v. Larrabee, 57 Ill. 389; Kerr on Fraud & Mistake, pp. 352-8 ; Gelatian v. Erwin, 1 Hopk. 48; Barnesly v. Powell, 1 Ves. 120, 285.
If the judgment or decree assailed has been rendered, even without the service of process, and without the knowledge of the defendant, the better established rule now seems to be, that, a court of equity will not interfere to set it aside, unless it is made to appear that the “ result will be other or different from that already reached.” — Freeman on Judg. § 498; Taggart v. Wood, 20 Iowa, 236.
Courts will not strive either to force conclusions of fraud ; and if the circumstances and facts in evidence are fairly susceptible of an honest intent, that construction will be placed upon them. — Life Ins. Co. v. Pettway, 24 Ala. 544.
Nor is it sufficient, that the mortgagor, or the defendant in the decree of foreclosure, entertained a fraudulent intent, if the mortgagee and complainant did not have knowledge of, or participate in it collusively, or have knowledge of facts sufficient to charge him with notice of such illegal intent. Florence Sewing Machine Co. v. Zeigler, 58 Ala. 221.
The evidence in this ease shows, that neither Brassill nor the Yiti Brothers knew of the existence of the appellant Cromelin’s claim against McCauley, at the time of their transaction with the latter. The facts that McCauley was financially embarrassed, and that this was known to them, and that the security taken by them was for an antecedent debt, would have been no legal ground of defense, even if presented as such in the original suit. — Crawford v. Kirksey, 55 Ala. 282. There are badges of fraud, and circumstances of suspicion, disclosed in the evidence ; but these are not sufficient to satisfy us that the decree of the Chancellor was not proper and free from error. It is therefore affirmed.
Stone," J., not sitting„